Citation Nr: 1043585	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an effective date earlier than September 29, 
2006, for grant of service connection for bilateral pes planus.

2. Whether there was clear and unmistakable error (CUE) in an 
April 1977 rating decision which denied the appellant's claim for 
service connection for disability of the feet and ankles.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1971 to December 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in November 2007, which granted 
the appellant's claim for service connection for pes planus, with 
an evaluation of 10 percent effective September 29, 2006.

In July 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

As noted in the issues section above, the appellant has also 
raised a claim that there was clear and unmistakable error (CUE) 
in an April 1977 rating decision, which denied service connection 
for pes planus.  See July 2010 Hearing Transcript (Tr.) at p. 5.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The November 2007 rating decision granted the appellant's claim 
for service connection for bilateral pes planus with an 
evaluation of 10 percent effective September 29, 2006.  The 
appellant contends that he is entitled to an earlier effective 
date for the grant of service connection for bilateral pes 
planus.

The appellant initially filed a claim for entitlement to service 
connection for a foot disability in December 1976.  The claim was 
denied by the RO in an April 1977 rating decision.  The appellant 
appealed the claim to the Board.  In a September 1977 decision, 
the Board denied service connection for disabilities of the feet 
and ankles.  The appellant filed a claim to reopen the claim for 
service connection for bilateral pes planus in September 1993.  A 
December 1993 rating decision denied the appellant's request to 
reopen the claim.  The appellant did not appeal the decision.  In 
March 2003, the appellant filed another claim to reopen the claim 
for service connection for pes planus, which was denied in a May 
2003 rating decision.  In September 2006, the appellant again 
filed a claim to reopen the claim for entitlement service 
connection for pes planus.  A June 2007 rating decision denied 
the claim.  However, after receiving new medical evidence, the RO 
granted the appellant's claim for entitlement to service 
connection for bilateral pes planus in the November 2007 rating 
decision.    

In testimony at the July 2010 Video Conference hearing before the 
undersigned Veterans Law Judge, the appellant raised a claim that 
there was clear and unmistakable error (CUE) in an April 1977 
rating decision, which denied service connection for pes planus.  
(See Tr. at p. 5.)  The appellant previously raised the issue of 
CUE in his December 2007 notice of disagreement with the 
effective date of the grant of service connection for pes planus, 
and in a statement dated in January 2010.  In the December 2007 
notice of disagreement, he noted that he first filed for service 
connection for a foot condition/pes planus shortly after 
discharge from service in December 1976 and referred to a March 
1977 VA examination.  However, the appellant did not raise a 
claim for CUE in a specific decision until the July 2010 Board 
hearing when he claimed CUE in the April 1977 rating decision.  
(See Tr. at p. 5.)

The issue of whether there was CUE in the April 1977 rating 
decision has not been adjudicated, and as such, is not for 
appellate consideration at this time.  However, the issue is 
inextricably intertwined with the issue on appeal of entitlement 
to an effective date for the grant of service connection for pes 
planus earlier than September 29, 2006.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  As such, the Board finds that the 
Board's appellate consideration of the earlier effective date 
issue must be deferred until after adjudication of the CUE issue 
by the RO.

The Board notes that the Board denied service connection for 
disabilities of the feet and ankles in the September 1977 
decision.  In remanding this case in light of the appellant's 
assertion that the April 1977 RO rating decision contained clear 
and unmistakable error, the Board notes that when the Board 
affirms a decision of the RO, the RO determination is subsumed by 
the final appellate decision.  See 38 C.F.R. § 20.1104; Dittrich 
v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 
528 (1997).  Although he is free to do so, to date the appellant 
has not specifically alleged that the September 1977 Board 
decision contained CUE.  The Board notes that in the July 2010 
hearing, the appellant stated that he thought the 1977 judgment 
that was given to him by the examiner and "the Board" was 
prejudiced.  (See Tr. at p. 7.)  However, in a previous January 
2010 statement, the appellant referred to the RO as the "local 
Board," indicating his July 2010 hearing testimony related to 
the April 1977 rating decision, not the September 1977 Board 
decision.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether there 
was clear and unmistakable error (CUE) in 
the April 1977 rating decision which 
denied service connection for a foot 
disability, to include consideration of 
the effect of the Board's September 
1977 decision in subsuming the April 
1977 rating decision, pursuant to 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998), and 38 C.F.R. § 20.1104 (2010).  
Notice of the determination and the 
appellant's appellate rights must be 
issued to the appellant and his 
representative.  If a timely notice of 
disagreement is received as to this issue, 
a statement of the case must be issued, 
and the appellant afforded the appropriate 
period to respond.  Only if a timely 
substantive appeal is received as to the 
CUE issue should such CUE issue be 
certified to the Board for appellate 
consideration. 

2. Readjudicate the issue on appeal of 
entitlement to an effective date earlier 
than September 29, 2006, for the award of 
service connection for pes planus.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


